     Case 4:15-cv-03767 Document 170 Filed in TXSD on 02/08/19 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION


MICHAEL SHANE DUNN,                   §
                                      §
      Plaintiff,                      §
                                      §
V.                                    §     CIVIL ACTION NO. 4:15-3767
                                      §
DAKOTA L. DAVIDSON,                   §
                                      §
      Defendant.                      §



                            VERDICT FORM
      The following verdict form was presented to the jury on the b a y of

February, 2019.




                                         A CYF. ATLAS
                             SENIOR UNIT  STATES DISTRICT JUDGE
     Case 4:15-cv-03767 Document 170 Filed in TXSD on 02/08/19 Page 2 of 4



                                 QUESTION 1

      Do you find by a preponderance of the evidence that Defendant Dakota L.

Davidson used excessive force against Plaintiff Michael Shane Dunn and that

Michael Shane Dunn suffered some harm as a result of Defendant Dakota L.

Davidson's use of force?


      Answer HYes" or HNo."



      If you answered HYes" to Question 1, then answer Question 2. If you
      answered HNo" to Question 1, then you have completed your work and you
      should sign at the end of this Verdict Form.




                                 QUESTION 2

      Do you find by a preponderance of the evidence that the actions of Defendant

Dakota L. Davidson were objectively reasonable in light of the facts and the

circumstances, and that Dakota L. Davidson is entitled to qualified immunity?


      Answer HYes" or HNo."                 Answer:           AI()


      If you answered HNo" to Question 2, then answer Question 3. If you
      answered HYes" to Question 2, then you have completed your work and
      you should sign at the end of this Verdict Form.

                                        2
     Case 4:15-cv-03767 Document 170 Filed in TXSD on 02/08/19 Page 3 of 4



                                   QUESTION 3

      What sum of money, if paid now in cash, would fairly and reasonably

compensate Plaintiff Michael Shane Dunn for the violation of his constitutional rights

you find was caused by Defendant Dakota L. Davidson?


      Answer in dollars and cents for damages,    if any:
                         Answer:    $   /Z., 00 0


      Please answer Question 4.




                                   QUESTION 4

      Do you find that Plaintiff Michael Shane Dunn should be awarded punitive

damages for Defendant Dakota L. Davidson's conduct?

      Answer uYes" or uNo."             Answer:



      If you answered uYes" to Question 4, then answer Question 5. If you
      answered uNo" to Question 4, then you have completed your work and you
      should sign at the end of this Verdict Form.




                                          3
.   '   .   .        Case 4:15-cv-03767 Document 170 Filed in TXSD on 02/08/19 Page 4 of 4


                                                QUESTIONS

                     What sum of money should be assessed against Defendant Dakota L.

                Davidson as punitive damages?

                     Answer in dollars and cents:       Answer: $    8:J 1)00




                The verdict must be unanimous. The foreperson should sign and date the
                Verdict Form. Each juror also should sign it.
